Order, Supreme Court, New York County, entered on September 14, 1973, directing appellant to comply with a certain subpoena duces tecum served upon it by respondent, New York Com*921mission on Human Rights, unanimously modified, on the law and the facts, so as to quash and vacate that part of the order which directs the production of semiannual budget analyses of all New York City locations for the last half of 1970 and all of 1971 — Item 4 of the records listed in the subpoena. Except as thus modified, the order is in all other respects affirmed, without costs and without disbursements. As to the other items, we have carefully considered the claims of excessive burden and irrelevance and find no merit therein. The proceeding against appellant alleges that it had engaged in discriminatory practices on the basis of race, color and national origin, with respect to recruitment and promotion of its personnel. The claim is made that the budget analyses are privileged memoranda which, if made public, could reveal sensitive financial information to competitors and further that they provide absolutely no data of employees’ race or national origins. We feel that the commission has failed to establish the relevancy of the requested budget analyses to its inquiry, and we therefore reverse that provision of the order which directs their production. Concur — Markewieh, J. P., Nunez, Tilzer and Lane, JJ.